Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 07/09/2020 as modified by the preliminary amendment filed on 07/09/2020.  Claims 1-17 are now pending in the present application.
Information Disclosure Statement
The information disclosure statements submitted on 08/14/2020 and 06/25/2021 have been considered by the Examiner and made of record in the application file.
Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding claim 1, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, Kim et al.  (US 2014/0101579 A1, hereinafter Kim) discloses, a multi display apparatus which includes a first body, a second body, hinge and sensor (please see Fig. 1, paragraph [0081]), first body includes a first display, sensor and the controller (please see paragraph [0082]), the second body includes a second display, where the first body and second body are connected to each other by the hinge (please see paragraph [0083], sensors configured to sense a user manipulation of the multi display apparatus, so when there is a touch input of a user object the sensor senses a location of a touch input and a type of input (please see Fig. 1, 
However, Kim fails to explicitly disclose “wherein, a first screen information including an input area is displayed on the first display and a second screen information is displayed on the second display, and the controller is configured to:
capture the second screen information displayed on the second display in response to receiving a predetermined input to the input area; and 
cause the first display to display the captured second screen information in the input area of the first screen information.”, in combination with the other claim elements and features.
Regarding claim 11, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, Kim discloses, a multi display apparatus which includes a first body, a second body, hinge and sensor (please see Fig. 1, paragraph [0081]), first body includes a first display, sensor and the controller (please see paragraph [0082]), the second body includes a second display, where the first body and second body are connected to each other by the hinge (please see paragraph [0083], sensors configured to sense a user manipulation of the multi display apparatus, so when there is a touch input of a user object the sensor senses a location of a touch input and a type of input (please see Fig. 1, paragraph [0086]), user becoming able to 
However, Kim fails to explicitly disclose “detecting, at the mobile terminal, a predetermined input applied to the input area displayed on the first display of the mobile terminal;
capturing second screen information displayed on the second display of the case in response to receiving the predetermined input; and
displaying the captured second screen information in the input area displayed on the first display of the mobile terminal.”, in combination with the other claim elements and features.
Regarding claim 16, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, Kim discloses, non-transitory computer readable medium please see paragraph [0340]) for a multi display apparatus which includes a first body, a second body, hinge and sensor (please see Fig. 1, paragraph [0081]), first body includes a first display, sensor and the controller (please see paragraph [0082]), the second body includes a second display, where the first body and second body are connected to each other by the hinge (please see paragraph [0083], sensors configured to sense a user manipulation of the multi display apparatus, so when there is a touch input of a user object the sensor senses a location of a touch input and a type of 
However, Kim fails to explicitly disclose “displaying a first screen information including an input area on a first display of the mobile terminal;
…detecting a predetermined input applied to the input area displayed on the first
display;
capturing the second screen information displayed on the second display in response
to the predetermined input; and
receiving data corresponding to the captured second screen information and
displaying the received data in the input area displayed on the first screen information on the
first display.”, in combination with the other claim elements and features.
Regarding claim 17, the prior arts of the record fail to suggest, disclose or teach in 
combination to render obvious all the limitations of the claim.
In particular, Kim discloses, non-transitory computer readable medium please see paragraph [0340]) for a multi display apparatus which includes a first body, a second body, hinge and sensor (please see Fig. 1, paragraph [0081]), first body includes a first display, sensor and the controller (please see paragraph [0082]), the second body includes a second display, where the first body and second body are connected to each other by the hinge (please see paragraph 
However, Kim fails to explicitly disclose “cause the first display to display a first screen information including an input area on the first display;
…capture second screen information displayed on the second display of the case in
response to receiving the predetermined input; and
cause the first display to display the captured second screen information in the input
area displayed on the first screen information.”, in combination with the other claim elements and features.
Therefore, claims 1-17 considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645